 


109 HR 3106 IH: To suspend temporarily the duty on fabric woven with certain continuous filament wholly nylon type-66 textured yarns.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3106 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Beauprez introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on fabric woven with certain continuous filament wholly nylon type-66 textured yarns. 
 
 
1.Fabric woven with certain continuous filament wholly nylon type-66 textured yarns 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.10.02Fabric woven with continuous filament wholly nylon type-66 textured yarns, such fabric capable of stretching by at least 100 percent in the weft direction (provided for in subheading 5407.41.00) FreeNo changeNo changeOn or before 12/31/2008 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
